DETAILED ACTION
Introduction
1.         This office action is in response to Applicant’s submission filed on 07/20/2020.   Claims 1-15 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 07/20/2020 have been accepted and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent: 10,748,533. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. With respect to Claims 1, 4, and 10 in the present Application ‘904, and Claims 1, 4, 10 of U.S. Patent ‘533 correspondingly some of the exemplary differences comprise the absence of the features comprising “instruct a speaker to issue an alert in response to the companion device room location not being the same as the user room location” in the Application ‘904. As such, present Application ‘904, and Patent ‘533 share several common features as presented and compared in Table 1 below. 
The mentioned independent Claims 1, 4, and 10 in the current App. ‘904  when compared to claims 1, 4, and 10 in U.S. Patent ‘533 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities. Some of Dependent Claims 2-3; 5-9; and 11-15 also follow the same rationale as to corresponding independent Claims 1, 4, and 10, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
Table 1:
Current App. 16/932,904
1. A personal assistant device configured to control companion devices, comprising: 

a memory configured to maintain a companion device library including a plurality of companion devices each associated with at least one long-name, short-cut name, and companion device room location; 

a processor configured to: 
receive a user command from a microphone; 
extract a companion device name and action from the user command; 
determine whether the companion device name includes a unique name; 
command a companion device associated with the unique name to perform the action from the user command in response to the user command including the unique name; 
determine a room location of a user providing the user command in response to the companion device name including a generic name; 
determine a companion device room location associated with the companion device based on the companion device library; and 
determine whether the companion device room location is the same as the user room location.




2. The device of claim 1, wherein the processor is further configured to identify the companion device based on the generic name and the room location, and command the identified companion device to perform the action from the user command.

3. The device of claim 1, wherein the processor is further configured to instruct a speaker to audibly provide a list of companion devices within the user room location.

4. A personal assistant device configured to control companion devices, comprising: 

a memory configured to maintain a companion device library including a plurality of companion device each associated with at least one long-name, short-cut name and companion device room location; 

a microphone configured to receive a user command; 
a processor configured to: receive the user command from the microphone;
identify a user room location from the user command; extract a companion device name from the user command; 
identify a companion device room location based on the companion device name within the companion device library; 
determine whether the user room location is the same as the companion device room location; and 
provide at least one command to a companion device associated with the companion device name in response to the user room location being the same as the companion device room location.




5. The device of claim 4, wherein the companion device name is one of a short-cut name and a long-name, wherein the long-name includes the companion device room location.

6. The device of claim 4, wherein the processor is further configured to identify the companion device based on the short-cut name and the room location when more than one companion device has the short-cut name the companion device library, and provide a command to the companion device.

7. The device of claim 4, wherein the user command includes an action and the command to the companion device includes the action.

8. The device of claim 7, wherein the processor is further configured to receive a user response to the alert and provide the command in response to receiving an affirmative response.

9. The device of claim 4, wherein the processor is further configured to instruct a speaker to audibly provide a list of companion devices within the user room location.

10. A method comprising: 
receiving a user command; 
extracting a companion device name and an action from the user command; 
identifying a companion device room location based on the companion device name; 
determining whether the user command was received from a user room location that is the same as the companion device room location; and 
providing at least one command to a companion device associated with the companion device name in response to the user room location being the same as the companion device room location.




11. The method of claim 10, wherein the companion device name is one of a short-cut name and a long-name, wherein the long-name includes the companion device room location.

12. The method of claim 11, further comprising identifying the companion device based on the short-cut name and the room location in response to more than one companion device having the same short-cut name.

13. The method of claim 12, further comprising identifying the companion device based on the long-name.

14. The method of claim 13, further comprising receiving a user response to the alert; and providing the command to the companion device in response to receiving an affirmative response.

15. The method of claim 10, further comprising instructing a speaker to audibly provide a list of companion devices within the user room location.

U.S. Patent: 10,748,533
1. A personal assistant device configured to control companion devices, comprising: 

a memory configured to maintain a companion device library including a plurality of companion devices each associated with at least one long-name, short-cut name, and companion device room location; 

a processor configured to: 
receive a user command from a microphone; 
extract a companion device name and action from the user command; 
determine whether the companion device name includes a unique name; 
command a companion device associated with the unique name to perform the action from the user command in response to the user command including the unique name; 
determine a room location of a user providing the user command in response to the companion device name including a generic name; 
determine a companion device room location associated with the companion device based on the companion device library; 
determine whether the companion device room location is the same as the user room location; 
instruct a speaker to issue an alert in response to the companion device room location not being the same as the user room location.

2. The device of claim 1, wherein the processor is further configured to identify the companion device based on the generic name and the room location, and command the identified companion device to perform the action from the user command.

3. The device of claim 1, wherein the processor is further configured to instruct a speaker to audibly provide a list of companion devices within the user room location.

4. A personal assistant device configured to control companion devices, comprising: 

a memory configured to maintain a companion device library including a plurality of companion device each associated with at least one long-name, short-cut name and companion device room location; 

a microphone configured to receive a user command; 
a processor configured to: receive the user command from the microphone; 
identify a user room location from the user command; extract a companion device name from the user command; 
identify a companion device room location based on the companion device name within the companion device library; 
determine whether the user room location is the same as the companion device room location; 
provide at least one command to a companion device associated with the companion device name in response to the user room location being the same as the companion device room location; and 
issue an alert via a speaker in response to the companion device room location not being the same as the user room location.

5. The device of claim 4, wherein the companion device name is one of a short-cut name and a long-name, wherein the long-name includes the companion device room location.

6. The device of claim 5, wherein the processor is further configured to identify the companion device based on the short-cut name and the room location when more than one companion device has the short-cut name the companion device library, and provide a command to the companion device.

7. The device of claim 4, wherein the user command includes an action and the command to the companion device includes the action.

8. The device of claim 4, wherein the processor is further configured to receive a user response to the alert and provide the command in response to receiving an affirmative response.

9. The device of claim 4, wherein the processor is further configured to instruct a speaker to audibly provide a list of companion devices within the user room location.

10. A method comprising: 
receiving a user command; 
extracting a companion device name and an action from the user command; 
identifying a companion device room location based on the companion device name; 
determining whether the user command was received from a user room location that is the same as the companion device room location; and 
providing at least one command to a companion device associated with the companion device name in response to the user room location being the same as the companion device room location; and 
issuing an alert in response to the companion device room location not being the same as the user room location.

11. The method of claim 10, wherein the companion device name is one of a short-cut name and a long-name, wherein the long-name includes the companion device room location.

12. The method of claim 11, further comprising identifying the companion device based on the short-cut name and the room location in response to more than one companion device having the same short-cut name.

13. The method of claim 11, further comprising identifying the companion device based on the long-name.

14. The method of claim 10, further comprising receiving a user response to the alert; and providing the command to the companion device in response to receiving an affirmative response.

15. The method of claim 10, further comprising instructing a speaker to audibly provide a list of companion devices within the user room location.




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by over Meany et al., (U.S. Patent: 9,484,030), already of record, and hereinafter referred to as MEANY.
With respect to Claim 1, MEANY discloses:
1. A personal assistant device configured to control companion devices, comprising: 
a memory configured to maintain a companion device library including a plurality of companion devices (See e.g., one or more processors, memory, an computer programmable instructions, systems, and methods, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8, 11-13; Col. 6, Lines 1-66, Col. 8, Lines 38-51, Col. 17, Line 62-Col. 18, Line 60, Col. 22, Line 49- Col. 25, Line 59) each associated with at least one long-name, short-cut name, and companion device room location (See e.g., a number of audio detection devices may be located in a home, such as devices 110 a and 110 b and microphone arrays 108 a and 108 b…audio detection devices are in communication with server(s) 120 across network 199, and having contextual information with characteristics in speech recognition and “wakewords,” , and also see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
a processor configured to: receive a user command from a microphone (See e.g., a speech controlled device 110 equipped with one or more microphones 104 is connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, MEANY Figs. 1A-B, 2; Col. 2, Lines 59-63); 
extract a companion device name and action from the user command (see e.g., a number of audio detection devices may be located in a home, such as devices 110 a and 110 b and microphone arrays 108 a and 108 b…audio detection devices are in communication with server(s) 120 across network 199, and having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2; Col. 6, Lines 1-66); 
determine whether the companion device name includes a unique name (See e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
command a companion device associated with the unique name to perform the action from the user command in response to the user command including the unique name (See e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
determine a room location of a user providing the user command in response to the companion device name including a generic name (“…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
determine a companion device room location associated with the companion device based on the companion device library (See e.g., Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, and  capabilities with “a name entity recognition process receives a query in the form of ASR results … library correspondence such as the entity library may include database entries about specific services on a specific device, either indexed by Device ID, User ID, or Household ID, or some other indicator,…” MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 8, Lines 38-51, Col. 17, Line 62-Col. 18, Line 60); and 
determine whether the companion device room location is the same as the user room location (See e.g., cross-referencing capabilities of device and user location via how “…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 2, MEANY discloses:
2. The device of claim 1, wherein the processor is further configured to identify the companion device based on the generic name and the room location, and command the identified companion device to perform the action from the user command (See e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 3, MEANY discloses:
3. The device of claim 1, wherein the processor is further configured to instruct a speaker to audibly provide a list of companion devices within the user room location (See e.g., “…sound pairs, other sound groupings, such as three or more sounds may also be possible. For example, a three-sound group may involve a first sound, a second sound and a third sound as well as a first threshold between the first sound and the second sound, a second threshold between the second sound and the third sound, and even potentially a third threshold between the first sound and the third sound,…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60, Col. 19, Lines 19-65, Col. 22, Lines 12-37). 

With respect to Claim 4, MEANY discloses:
4. A personal assistant device configured to control companion devices, comprising: 
a memory configured to maintain a companion device library including a plurality of companion device (See e.g., one or more processors, memory, an computer programmable instructions, systems, and methods, MEANY Figs. 1A-B, 2, 4A-I, 6, 7, 11-13; Col. 6, Lines 1-66, Col. 8, Lines 38-51, Col. 17, Line 62-Col. 18, Line 60, Col. 22, Line 49- Col. 25, Line 59) each associated with at least one long-name, short-cut name and companion device room location (See e.g., a number of audio detection devices may be located in a home, such as devices 110 a and 110 b and microphone arrays 108 a and 108 b…audio detection devices are in communication with server(s) 120 across network 199, and having contextual information with characteristics in speech recognition and “wakewords,” , and also see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
a microphone configured to receive a user command (See e.g., a speech controlled device 110 equipped with one or more microphones 104 is connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, MEANY Figs. 1A-B, 2; Col. 2, Lines 59-63); 
a processor configured to: receive the user command from the microphone (See e.g., a speech controlled device 110 equipped with one or more microphones 104 is connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, MEANY Figs. 1A-B, 2; Col. 2, Lines 59-63); 
identify a user room location from the user command (See e.g., cross-referencing capabilities of device and user location via how “…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
extract a companion device name from the user command (see e.g., a number of audio detection devices may be located in a home, such as devices 110 a and 110 b and microphone arrays 108 a and 108 b…audio detection devices are in communication with server(s) 120 across network 199, and having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2; Col. 6, Lines 1-66);
identify a companion device room location based on the companion device name within the companion device library (See e.g., Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, and  capabilities with “a name entity recognition process receives a query in the form of ASR results … library correspondence such as the entity library may include database entries about specific services on a specific device, either indexed by Device ID, User ID, or Household ID, or some other indicator,…” MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 8, Lines 38-51, Col. 17, Line 62-Col. 18, Line 60); 
determine whether the user room location is the same as the companion device room location (See e.g., cross-referencing capabilities of device and user location via how “…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
and provide at least one command to a companion device associated with the companion device name in response to the user room location being the same as the companion device room location (See e.g., cross-referencing capabilities of device and user location via how “…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 5, MEANY discloses:
5. The device of claim 4, wherein the companion device name is one of a short-cut name and a long-name, wherein the long-name includes the companion device room location (See e.g., see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device name as long-name, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] as short-cut name,  MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60). 

With respect to Claim 6, MEANY discloses:
6. The device of claim 4, wherein the processor is further configured to identify the companion device based on the short-cut name and the room location when more than one companion device has the short-cut name the companion device library, and provide a command to the companion device (See e.g., see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device name as long-name, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] as short-cut name, and see also e.g.,  “a name entity recognition process receives a query in the form of ASR results … library correspondence such as the entity library may include database entries about specific services on a specific device, either indexed by Device ID, User ID, or Household ID, or some other indicator,…” MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 8, Lines 38-51, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 7, MEANY discloses:
7. The device of claim 4, wherein the user command includes an action and the command to the companion device includes the action (See e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60). 

With respect to Claim 8, MEANY discloses:
8. The device of claim 7, wherein the processor is further configured to receive a user response to the alert and provide the command in response to receiving an affirmative response (See e.g., “…first and/or second sound profiles with indication that may also include direction data associated with the first sound and/or second sound profiles,…” “… system may also receive (908) an indication of a command to execute in response to detecting the first sound, but then not detecting the second sound within the time threshold, for example as discussed above with regard to FIG. 4F. The indication may result from a selection of pre-configured commands from which a user may select, or may be a non-pre-configured command indicated in an open-ended user input,…” MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60, Col. 19, Lines 19-65).

With respect to Claim 9, MEANY discloses:
9. The device of claim 4, wherein the processor is further configured to instruct a speaker to audibly provide a list of companion devices within the user room location (See e.g., “…sound pairs, other sound groupings, such as three or more sounds may also be possible. For example, a three-sound group may involve a first sound, a second sound and a third sound as well as a first threshold between the first sound and the second sound, a second threshold between the second sound and the third sound, and even potentially a third threshold between the first sound and the third sound,…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60, Col. 19, Lines 19-65, Col. 22, Lines 12-37).

With respect to Claim 10, MEANY discloses:
10. A method comprising: 
receiving a user command (See e.g., a speech controlled device 110 equipped with one or more microphones 104 is connected over a network 199 to one or more servers 120… to detect audio using microphone 104 associated with a spoken utterance from user 10, MEANY Figs. 1A-B, 2; Col. 2, Lines 59-63); 
extracting a companion device name and an action from the user command (see e.g., a number of audio detection devices may be located in a home, such as devices 110 a and 110 b and microphone arrays 108 a and 108 b…audio detection devices are in communication with server(s) 120 across network 199, and having contextual information with characteristics in speech recognition and “wakewords,” MEANY Figs. 1A-B, 2; Col. 6, Lines 1-66); 
identifying a companion device room location based on the companion device name (See e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); 
determining whether the user command was received from a user room location that is the same as the companion device room location (See e.g., cross-referencing capabilities of device and user location via how “…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60); and 
providing at least one command to a companion device associated with the companion device name in response to the user room location being the same as the companion device room location (See e.g., cross-referencing capabilities of device and user location via how “…The system may then use information about the configuration, setup and/or relative location of the audio capture devices to determine how receiving audio from the selected expected source location would be experienced by each respective audio capture device…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60). 
 
With respect to Claim 11, MEANY discloses:
11. The method of claim 10, wherein the companion device name is one of a short-cut name and a long-name, wherein the long-name includes the companion device room location (See e.g., see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device name as long-name, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] as short-cut name,  MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60). 

With respect to Claim 12, MEANY discloses:
12. The method of claim 11, further comprising identifying the companion device based on the short-cut name and the room location in response to more than one companion device having the same short-cut name (See e.g., see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device name as long-name, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] as short-cut name, and see also e.g.,  “a name entity recognition process receives a query in the form of ASR results … library correspondence such as the entity library may include database entries about specific services on a specific device, either indexed by Device ID, User ID, or Household ID, or some other indicator,…” MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 8, Lines 38-51, Col. 17, Line 62-Col. 18, Line 60).

With respect to Claim 13, MEANY discloses:
13. The method of claim 12, further comprising identifying the companion device based on the long-name (See e.g., see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device name as long-name, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] as short-cut name,  MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60). 

With respect to Claim 14, MEANY discloses:
14. The method of claim 13, further comprising receiving a user response to the alert (See e.g., “…first and/or second sound profiles with indication that may also include direction data associated with the first sound and/or second sound profiles,…” “… system may also receive (908) an indication of a command to execute in response to detecting the first sound, but then not detecting the second sound within the time threshold, for example as discussed above with regard to FIG. 4F. The indication may result from a selection of pre-configured commands from which a user may select, or may be a non-pre-configured command indicated in an open-ended user input,…” MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60, Col. 19, Lines 19-65); and providing the command to the companion device in response to receiving an affirmative response (See e.g., “…first and/or second sound profiles with indication that may also include direction data associated with the first sound and/or second sound profiles,…” “… system may also receive (908) an indication of a command to execute in response to detecting the first sound, but then not detecting the second sound within the time threshold, for example as discussed above with regard to FIG. 4F. The indication may result from a selection of pre-configured commands from which a user may select, or may be a non-pre-configured command indicated in an open-ended user input,…” MEANY Figs. 1A-B, 2, 4A-I, 6, 7; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60, Col. 19, Lines 19-65).

With respect to Claim 15, MEANY discloses:
15. The method of claim 10, further comprising instructing a speaker to audibly provide a list of companion devices within the user room location (See e.g., “…sound pairs, other sound groupings, such as three or more sounds may also be possible. For example, a three-sound group may involve a first sound, a second sound and a third sound as well as a first threshold between the first sound and the second sound, a second threshold between the second sound and the third sound, and even potentially a third threshold between the first sound and the third sound,…” and see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands, and having contextual information with characteristics in speech recognition and “wakewords,” where for example in Fig. 3 Device ID: 567-xjw-432 corresponds to IP Address: 192.65.82.31 which also corresponds to Name: upstairs bedroom device, and further corresponds to a plurality of Qualifier(s) [Qualifier(1) = upstairs or (Qualifier(2) = bedroom] for the same Name, MEANY Figs. 1A-B, 2, 3, 4A-I, 6, 7, 8; Col. 6, Lines 1-66, Col. 17, Line 62-Col. 18, Line 60, Col. 19, Lines 19-65, Col. 22, Lines 12-37). 

Conclusion
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chayapathy et al., (V. Chayapathy, G. S. Anitha and B. Sharath, "IOT based home automation by using personal assistant," 2017 International Conference On Smart Technologies For Smart Nation (SmartTechCon), 2017, pp. 385-389) discloses, see e.g., how “…a “IoT - Personal Assistant using Raspberry Pi” on Python Platform…aims at the development of a personal assistant that helps users interact with household appliances using speech and gesture commands to provide a more interactive and user friendly living experience and integration of various tools and components developed during the execution of the project. The Internet of Things (IoT) can be described as a network of physical objects or “things” embedded with software, electronics, sensors and network connectivity that helps these objects collect and exchange data. The smart devices and sensors in home automation help collect (or sense) the physical experience and convert it into information data. The major element of home automation based on IoT is the Raspberry Pi. The Raspberry Pi collects data from sensors or takes in speech or gesture commands and interprets them to manage household devices like fan, light, heater, door, and opening and closing of curtains. For example, if there is no presence of a person in a certain room, the lights are automatically turned off for that particular room…” (See e.g., Chayapathy et al., Abstract).
Please, see PTO-892 for more details. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656